Citation Nr: 1412286	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-10 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for nasopharyngeal cancer.

2.  Entitlement to service connection for an ear disorder with associated hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from January 8, 1992 to March 18, 1992.

These matters initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in St. Louis, Missouri.  The case came to the Board from the RO in Chicago, Illinois.

The Veteran testified at an October 2011 hearing before the undersigned.  A transcript of that hearing is of record.

In a December 2011 decision, the Board reopened the Veteran's claims and remanded them to the RO, via the Appeals Management Center (AMC) for additional development.  For the reasons indicated below, the RO/AMC complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A copy of the Veteran's DD Form 214 was received by the Board after the case had been returned following remand.  As this document is duplicative of the evidence already of record, it need not be remanded for initial review by the agency of original jurisdiction.  38 C.F.R. § 20.1304(c) (2013).


FINDINGS OF FACT

1.  The Veteran's nasopharyngeal cancer clearly and unmistakably existed before service and clearly and unmistakably was not aggravated by service.

2.  The Veteran's ear disorder productive of hearing loss is due to treatment for her non-service connected nasopharyngeal cancer.


CONCLUSIONS OF LAW

1.  As clear and unmistakable evidence reflects that nasopharyngeal cancer preexisted service and clear and unmistakable evidence reflects that it was not aggravated by service, the presumption of soundness has been rebutted and the criteria for entitlement to service connection for nasopharyngeal cancer have not been met.  38 U.S.C.A. §§ 1110, 1111, 5013, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  An ear disorder productive of hearing loss was not incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 5013, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the Veteran was sent a letter in December 2005 that explained what evidence VA had received in support of her service connection claims and what evidence was still needed and what the evidence needed to show in order to support these claims.  While the Veteran was not provided the notice required by Dingess, this error is harmless, insofar as service connection is denied so no rating or effective date will be assigned.  Additionally, during the Board hearing, the undersigned identified the issue, explained why the Veteran's claim had been denied by the RO, and suggested the type of evidence that would support her claim, such as by taking testimony on her assertion that a VA examiner told her that her cancer was due to service.  These actions provided an opportunity for the Veteran and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Evidence of record includes service treatment records, private treatment records, and a transcript of the Veteran's testimony at the October 2011 hearing.  The Veteran has not identified any outstanding evidence that has not been associated with the record, and there is no indication any such evidence exists. 

VA examinations were provided in September 2006 and June 2009 regarding the nasopharyngeal cancer, and an addendum was obtained in accordance with the Board's December 2011 remand instructions in January 2012.  A VA examination of the Veteran's ears was performed in June 2009.  The January 2012 addendum opinion obtained pursuant to the Board's remand instructions remedied the inadequacies with regard to the prior examinations as to the etiology of the cancer and was therefore adequate and complied with the Board's remand instructions.  While the January 2012 addendum did not explicitly address the Veteran's theory that vaccinations in service somehow caused or aggravated her cancer, an examiner is not required to explicitly lay out his or her journey from the facts to a conclusion.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  Rather, when read as a whole and in the context of the evidence of record, the Board is able to determine from the context of the report and the response to the questions presented that the examiner considered all of the evidence and rendered a conclusion based on an application of medical knowledge to this evidence, including the Veteran's short length of service.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.


Service Connection

The Veteran contends that her nasopharyngeal cancer and hearing problems were caused or aggravated by her military service.  She contends that either vaccinations or stress from basic training caused or aggravated her cancer, with associated hearing difficulties.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including cancer and sensorineural hearing loss (but not other types of hearing loss), may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

When determining service connection, a presumption of soundness applies.  38 U.S.C.A. § 1111;  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. Id.

The Veteran's enlistment examination was conducted several months prior to her entrance onto active duty, in July 1991.  At that time, no unusual swellings or nasal problems were noted and the Veteran's hearing was normal.  The Veteran is therefore presumed to have been sound when she entered service as to the disabilities for which she claims entitlement to service connection.  The presumption of soundness can only be rebutted with clear and unmistakable evidence of two things: (1) that the nasopharyngeal cancer preexisted service and (2) that this disease was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) 

Two days after entering onto active duty in January 1992, the Veteran was seen for left ear pain and muffled hearing.  Bilateral posterior lymphadenopathy was noted.  The impression was otitis media and non-exudative pharyngitis and the Veteran was prescribed an antibiotic.  This was not effective in resolving the Veteran's symptoms and she was thereafter prescribed another antibiotic, which was also without effect.  When her symptoms failed to resolve after the second course of antibiotic treatment, an incisional biopsy was performed.   The results were consistent with a poorly differentiated squamous cell carcinoma.  She was referred to ENT for further evaluation, at which time she reported some decreased hearing and popping and clearing in her ear.  She had some slightly decreased breathing on the left side of her nose but denied any other aerodigestive symptoms.  The lymph nodes had further enlarged. A laryngoscopy showed a significant left sided nasopharyngeal mass arising from the fossa of Rosenmuller and obstructing her left eustacean tube, extending up the rostrum of sphenoid and across the midline, but short of the fossa of Rosenmuller on the other side with the eustacean tube on that side clear.  Indirect laryngoscopy was unremarkable.  Neck exam revealed 4.5cm matted bilateral adenopathy.  She was diagnosed with metastatic squamous cell carcinoma to the neck, probable nasopharyngeal origin.  An Entrance Physical Standards Board found that the Veteran was unfit for enlistment in the military service.  It was felt that on the basis of the primary malignancy with metastatic neck disease, that this condition existed prior to service.  

After discharge, the Veteran elected to seek private treatment rather than continued treatment with the Army.  A private doctor reviewed the pathology and a CT scan in April 1992 and diagnosed Grade IV squamous cell carcinoma of the nasopharynx.  The CT had showed a very large nasopharyngeal mass with extensive bilateral upper neck metastasis.  The cause of the cancer was unknown.  The Veteran underwent a course of chemotherapy, which shrunk but did not completely eradicate the tumor.  Because of this, she also underwent radiation treatment to destroy what remained of the tumor.  She has been cancer free since the time her original cancer went into remission.

A VA examination was performed in September 2006, at which time the examiner recounted the history of the diagnosis and progression of the Veteran's nasopharyngeal cancer and conducted a thorough physical examination.  The cancer was currently in remission and there was no current swelling of the lymph nodes.  No etiology opinion was expressed.

She was reexamined in June 2009.  Again, the examiner recounted the history of the diagnosis and treatment of the Veteran's nasopharyngeal cancer.  The examiner opined that it was at least as likely as not that the cancer originated prior to service.  Although the induction physical did not note the presence of the disease, the advanced stage of the neoplasm indicated that it preexisted service.  The examiner explained that since nasopharyngeal cancers typically originate in the fossa of Rosenmuller, a clinically occult site, patients often remain asymptomatic for a relatively prolonged period.  In addition, there is frequently a long delay between the initial symptoms and definitive diagnosis.  As a result, more than 90 percent of patients present with locally and/or regionally advanced disease.

The Veteran was also evaluated for her ears in June 2009.  At that time, she reported hearing difficulties since she got out of service.  She was told at one point she had permanent tone deafness.  Her greatest difficulty is hearing high pitched sounds.  The examiner noted the Veteran's history of nasopharyngeal cancer treated with chemotherapy and then radiation therapy.  At about the same time, she had a tube inserted in her left ear.  The Veteran did not remember any specific changes in her hearing during her treatment, but stated that at the time she had been more concerned about the cancer.  She reported noise exposure in the military with hearing protection and no occupational or recreational noise exposure.  The examiner diagnosed moderate to profound steeply sloping sensorineural hearing loss bilaterally with fair speech discrimination at increased sensation levels in quiet.  The examiner opined that the Veteran's hearing loss was more likely than not secondary to her cancer treatment because chemotherapy and radiation can both cause hearing loss.

At her hearing in October 2011 the Veteran denied having problems with her ears or nasopharynx prior to service.  She reported that after she joined the service she got migraines, nose bleeds, and a muffled sound in her ear, almost as if her ear was plugged all the time.  Now, she just has partial hearing loss.  After service a tube was put in her ear to clear the sound, but she was told that she was tone deaf and it couldn't be treated now.  She claimed that the June 2009 VA examiner told her that even if she had a tumor when she went in it "probably was mutated or changed once I got the shots.  And then he said with the stress of being in the service, it could have did it.  But his exact words was that he believed it was aggravated once I got in and that there is no way I could have come in the with actual cancer or I would have had the symptoms prior to going in."  The Board notes that the Veteran's testimony in this regard conflicts with what the VA examiner reported that she said on the June 2009 VA examination.  The Board finds that the Veteran's statements as recounted by the VA examiner are of greater probative weight than those made during the course of an appeal from the denial of compensation benefits.   Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Pond v. West, 12 Vet. App. 341, 345 (1999).  While the Veteran is competent to report a contemporaneous medical diagnosis, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), her testimony in this regard is not credible for the reasons stated above.

In a January 2012 addendum, the physician who conducted the June 2009 VA examination submitted an addendum in response to the Board's remand instructions in which he wrote, "The nasopharyngeal anaplastic non-keratinizing squamous cell carcinoma preexisted with military service.  The short military service with its stress did not aggravate or worsened [sic] the status of the tumor."

The above evidence shows both that the Veteran's nasopharyngeal cancer clearly and unmistakably preexisted service and that it clearly and unmistakably was not aggravated by service.  Both the physician who examined the Veteran at the Entrance Physical Standards Board and the VA examiner who conducted the June 2009 evaluation with January 2012 addendum explained that the advanced stage of the cancer with metastases at the time it was discovered indicated that it had been present prior to service.  This is consistent with the Veteran's reported symptoms within two days of beginning active duty which eventually led to the diagnosis of an advanced metastatic tumor a few weeks later.  While the VA examiner initially framed his opinion using an incorrect "at least as likely as not" standard, in his addendum he definitively stated that the Veteran's cancer had been present prior to service, reiterating the prior explanation he gave in the June 2009 report as to why.  Further, he definitively stated that nothing in the Veteran's short military service worsened or aggravated the tumor, including the Veteran's claimed "stress."  As the physician explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

While the Veteran believes that something during her military service, apparently either vaccines or stress, either caused, "activated," or "mutated" her cancer, she lacks the medical expertise that is necessary to provide a reasoned opinion as to the etiology of metastatic nasopharyngeal cancer.   Rather, this is a complicated medical matter requiring specialized expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

In any event, her lay opinion is less probative than that of the physician who conducted the Entrance Physical Standards Board and the VA examiner who provided the June 2009/January 2012 report and addendum.  Both physicians agreed that the advanced nature of the disease showed that it preexisted service.  As noted, the VA examiner explained the reasons for his conclusion and, although he did not specifically address the Veteran's contentions that vaccinations in service somehow caused or aggravated her cancer, his report and addendum when read as a whole and in the context of the evidence of record reflects his definitive conclusions as to both preexistence and lack of aggravation by service, the latter of which would necessarily including any stress or vaccinations that occurred therein.
 
As to service connection for an ear condition productive of hearing loss, the audiological examiner who conducted the June 2009 VA examination related the Veteran's hearing loss to the effects of her cancer treatment, explaining that both chemotherapy and radiation therapy can cause hearing loss.  There is no contrary medical opinion in the evidence of record and the Veteran is not competent to opine on the complex medical question relating to the etiology (as opposed to observation of) hearing loss.  As the evidence reflects that the hearing loss is due to the cancer, entitlement to service connection for an ear disorder is not warranted, because it is not due to a service connected disease or injury.  38 C.F.R. § 3.310.

For the foregoing reasons, the evidence clearly and unmistakably reflects both (1) that the Veteran's nasopharyngeal cancer preexisted service and (2) that it was not aggravated by service.  The presumption of soundness has therefore been rebutted and, as the preexisting nasopharyngeal cancer was not aggravated, entitlement to service connection for this disability is not warranted.  In addition, the preponderance of the evidence also reflects that the ear disorder is related to the nasopharyngeal cancer, and therefore not due to service or a service connected disease or injury.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
  

ORDER

Service connection for nasopharyngeal cancer is denied.

Service connection for an ear disorder with associated hearing loss is denied.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


